Citation Nr: 0633253	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from September 1956 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a hearing via videoconference.  A transcript is 
associated with the claims file.

This claim was previously before the Board and remanded in 
July 2005.  It is again properly before the Board at this 
time.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
asbestosis is manifested by FVC of 65 to 74 percent of 
predicted, or DLCO (SB) of 56 to 65 percent of predicted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for asbestosis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.97, 
Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, this 
was not done.

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore believe 
that appropriate notice has been given in this case.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no new effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Increased Rating for Asbestosis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination, and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.97, Diagnostic Code 6833 (2006), a 10 
percent disability rating is warranted for asbestosis where 
the evidence shows Forced Vital Capacity (FVC) in 1 second of 
75 to 80 percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.  A 30 percent rating is 
warranted with FVC of 65 to 74 percent, or a DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The Board notes that when the final rule amending the 
respiratory portion of the Rating Schedule was published in 
the Federal Register in September 1996, it was noted that one 
person had commented that VA should specify that pulmonary 
function be tested before (as opposed to after) 
bronchodilatation in order to reflect ordinary conditions of 
life.  The response of VA was as follows:

VA disagrees.  The American Lung 
Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible 
functioning of an individual and are the figures 
used as the standard basis of comparison of 
pulmonary function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The veteran was awarded service connection for asbestosis in 
September 1990 and assigned a 10 percent evaluation.  He 
filed a claim for an increase in November 2000.

An October 2000 private pulmonary function test shows the 
veteran's FVC was 92.6 percent of predicted.  It was not 
clear whether this was pre- or post-bronchodilator.

In June 2001, the veteran underwent VA examination.  A 
pulmonary function test was conducted.  Post-bronchodilator, 
the veteran's FVC was 80 percent of predicted.  Pre-
bronchodilator, the veteran's DLCO was 95 percent of 
predicted.  This test was not conducted post-bronchodilator.  
The VA examiner indicated that the veteran's pulmonary 
function test was normal.

In July 2004, the veteran again underwent VA examination.  
The pulmonary function test showed that FVC was 85.6 percent 
of predicted after use of the bronchodilator.  The VA 
examiner noted that the veteran's pulmonary function tests 
were improved as compared to those done in 2001.  While the 
veteran reported increasing shortness of breath and 
intolerance of altitudes, his pulmonary function tests were 
within normal limits.

A private July 2004 pulmonary function test shows the 
veteran's FVC was 92 percent of predicted.

An August 2004 pulmonary function test shows the veteran's 
FVC was 102 percent of predicted.

Based on the evidence of record, the Board finds that the 
veteran's pulmonary function tests do not provide results 
that warrant an increase to a 30 percent disability 
evaluation.  In particular, none of the pulmonary function 
test results throughout the appeal period showed that FVC was 
between 65 and 74 percent predicted or DLCO was between 56 
and 65 percent predicted.  The lowest result is that from the 
June 2001 VA examination, which shows that FVC was 80 percent 
of predicted.  This corresponds to a 10 percent rating and no 
more.  In fact, this is the only result that qualifies the 
veteran for his current 10 percent evaluation.  All other 
pulmonary function test results correspond to a 
noncompensable rating.

The Board notes the veteran's November 2004 testimony, the 
October 2005 written statements from both the veteran and his 
wife, and the numerous private and VA medical records showing 
he complained of shortness of breath and pain which he 
believed was due to his asbestosis, and which he thought was 
worsening.  While the Board notes the veteran may competently 
report as to his symptoms, he has not been shown to have the 
requisite medical knowledge to attribute his symptoms to a 
particular disorder.  See Espiritu v. Derwinski, supra.


An April 2000 VA outpatient record indicates that the 
veteran's breathlessness was probably not related to his 
asbestosis.  An October 2000 VA clinical record shows it was 
perhaps partially contributed to his dyspnea.  A May 2001 VA 
record shows that the veteran's dyspnea was probably 
correctible with regular exercise, although the asbestosis 
likely limited his physiologic maximum.  A June 2004 private 
treatment record indicated that the veteran's shortness of 
breath could have a cardiac component, and a July 2004 
private treatment record indicated the veteran's chronic 
obstructive pulmonary disorder (COPD) was likely the cause of 
his shortness of breath.  This physician indicated that the 
asbestosis was without signs of complications, so there was 
minimal restriction.

Nevertheless, the criteria used to assess the severity of the 
veteran's service-connected asbestosis indicate that he is 
not entitled to an increased rating.  Consequently, the Board 
finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
asbestosis, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A disability rating in excess of 10 percent for asbestosis is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


